DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sintered composited, does not reasonably provide enablement for free stand nanoparticles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to a device with a semiconductor die bonded and the nanoparticles being still sinterable (non-sintered claim 5) the invention commensurate in scope with these claims. When applicant bond the device the nanoparticles are sintered. Applicant specification has not enabled a forming a packaged devices where the nanoparticles are not sintered. In step 212 during the bonding applicant makes clear .
Sintering is the process of coalescing a powder or particulate into a solid or porous structure. After it has been sintered it is no longer a powder or individual particulate instead it is coalesced in to a single entity Thus it cannot be sintered further
To be sinterable  it would need to be cable of sintered but a solid mass is no longer sinterable since it is a single material mass either solid or porous. So the recitation is non-trivial sintered nanoparticle means a group of nanoparticle coalesced into a single mass. Sinterable nanoparticles means the nanoparticles are not coalesced and or are free nanoparticles.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-14, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakob (20130059402) in view of Rathburn (20120044659) and Subramanian (20070026575) in further view of Chabahug (20160284631) in view of Ikriannikov (9083322).
As to claims 1, 2  5, 9, 10, 14, 27, 28, 30 Jakob teaches a substrate having a device mounting surface and an opposing surface (item 12), the substrate having conductive lands having a first thickness spaced from one another on the device mounting surface (item 28 adjacent to 26); a first dielectric layer on the device mounting surface of the substrate between and surrounding the conductive lands (first layer of 30) and having a second thickness equal to the first thickness of the conductive lands (see figure 1), the conductive lands having an outer surface not covered by the first dielectric layer (top surface), an outer surface of the first dielectric layer and an outer surface of the conductive lands forming a common surface (see figures 1 6 and 7); a second dielectric layer on the first dielectric layer (next layer of 30), the second dielectric layer having a third thickness ( see thickness), the outer surface of the conductive lands not covered by the second polymer layer (top surfaces are not covered); conductive nanoparticle material on the outer surface of the conductive lands and having a fourth thickness equal to the third thickness (item 42 paragraph 58 which are sintered paragraph 58), the outer surface of the second polymer layer and the outer surface of the conductive nanoparticle material forming a common surface (figure 1); a third dielectric on the second dielectric layer between the conductive nanoparticle material on the conductive lands, the conductive nanoparticle material having a surface exposed from the third dielectric layer (one of the other 30 or see obvious rejection); and at least 
Jakob is silent in regards to the  the dielectric material
Rathburn teaches the use of a polymer as a dielectric material (paragraph 62).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form dielectrics (items 30) as a polymer. One would have been so motivated to optimize dielectric constant as well as allow for conventional material providing a cost benefit.
As to third polymer, Jakob modified teach the dielectric layers are polymers thus one of the other could be the third polymer. Subramanian teaches providing a polymer underfill flush with the bottom of the chip (paragraph 26).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a polymer uderfill encapsulating and being flush with 34.
One would have been so motivated to protect the connections from  atmospheric exposure as well as increasing the resistance to shear forces.
Thus the third polymer layer has a thickness that corresponds to a thickness of the electrical terminals of the semiconductor device die.
 Jakob teaches multiple dies stacked on the first element, Jakob does not teach a lead frame structure in a leadless manner.
AS to claims, Cabahug teaches providing a interposer between the chips a the lead frame and multiple chips while Jakob method forms a interposer.  Cabahug also teaches the leads 244 and 242 are coplanar with the mounting surface (item 240)

It is noted Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

 Conversely it would have been further obvious to one of ordinary skill in the art at the time of filing to provide another interposer and underfill fabricated using the modified method of Jakob/Rathburn/ Subramanian and connecting that interposer to a lead frame thus the new interposer and underfill would constitute layers recited in claim 1 with the device item 12 being the die, and mount that interposer on the lead frame.
See Ikriannikov teach one can replace a single chip with a lead frame chip combination (last paragraph on the disclosure column 32)
. One would have been so motivated while allow for interconnection and mount to the outside environment while providing an encapsulation to protect the chips.
It is noted claim 1 does not preclude intervening elements, thus if the polymer structure is on 210 it is also on the leads meeting the claim limitations.
Cabahug teaches package terminals on a surface of the leadfame opposite the device mounting surface  figure 12
As to elements of claim 10, Cabahug does not explicitly teach solder balls on the leads with no particles.
However it was known in the art at the time of filing to provide solder balls to connect the package to other elements.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide non-nanoparticle solder balls on the contact, to allow good electrical contact between the contacts and the other elements.


b.	AS to claim 3, the phrase consisting essentially of is dependent on the specification since the specification gives no clear indicator of the meaning it shall be understood to mean comprising (mpep 2111.03 III)  ( For the purposes of searching for and applying prior art under 35 U.S.C.  102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). Rathburn teaches polyimide (paragraph 60)
c.	AS to claims 4, 31,  and 32, (see claim 2 for the recitation of consisting essentially of), Rathburn teaches polyimide (paragraph 60).  While Subramanian teaches epoxy (paragraph 17).
d.	As to claims 6-8, 29, Jakob teaches silver nanoparticles (paragraph 58),
e.	.As to claim 11, figures 12 Cabahug teaches quad (terminals on four sides) flat no-lead package (figures 12)
f.	As to claim 12 Cabahug is silent in regards to the material.
However copper and stainless steel were known for lead material of lead frame at the time of filing. 

h.	As to claim 13, pre-molded is product by process (indicating a pre mold was done on the lead frame) the entire package is molded (figure 12 Cabahug thus there is no structural difference as a result of the process.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. As Sintered vs Sinterable is structural and not just product by process.
Sintering is the process of coalescing a powder or particulate into a solid or porous structure. After it has been sintered it is no longer a powder or individual particulate instead it is coalesced in to a single entity Thus it cannot be sintered further
To be sinterable  it would need to be cable of sintered but a solid mass is no longer sinterable since it is a single material mass either solid or porous. So the recitation is non-trivial sintered nanoparticle means a group of nanoparticle coalesced into a single mass. Sinterable nanoparticles means the nanoparticles are not coalesced and or are free nanoparticles.
As to the arguments about removing the die and replacing semiconductor die with a lead frame is non-obvious. Applicant states that a semiconductor  die includes semiconducting material with metal that provides insulation. A portion of this is correct the semiconductor provides support for active elements.
Leads frames a metals with insulation as well  and not a single continuous metal layer as insinuated by applicant. Element like150 is injected to provide insulation 
It is noted Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
In this case removing of the active element that make it a semiconductor die is effectively transforming the die into a lead frame. The removal of the elements and there known function is considered obvious when there functions are not desired.

As to the amendment, this appears only supported by the drawings, however this is equally support by Cabahug and Jakob.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896